Defendants have appealed from the final order of the Albany Special Term of the Supreme Court which annulled a determination of the Board of Standards and Appeals disapproving a proposed certificate of incorporation of the Greater New York Park Employees Association, Inc. It was conceded on the argument by the Attorney-General that he does not question the correctness of the order from which the appeal is taken. It was also conceded by him the proposed certificate of incorporation is not inconsistent with the provisions of the New York State Labor Relations Act. The Attorney-General, however, urged that the order being based on erroneous grounds from his viewpoint, he has, therefore, appealed from the entire order. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.